Title: From George Washington to Major General Benjamin Lincoln, 20 April 1777
From: Washington, George
To: Lincoln, Benjamin



Dear Sir
Head Quarters Morris Town 20th April 1777

I have yours with the Return of your Division. I observe that the Return of the two independent Companies is much smaller than the last and the deficiency not accounted for. I therefore desire the Captains may be called upon to know what is become of their Men. I also observe that there are eight Men of the Corps under Chambers absent

on furlough, I desire that they may be ordered in as well as those from the other Corps and I beg that no more be granted on any terms whatever, just at this time. I have ordered up the Brigade of Jersey Militia under the Command of Genl Heard to this place, and I desire that what Jersey Militia are with you may likewise come up, I shall instantly more than replace them, with the several Detatchments of New England, and pennsylvania Regulars that are now here.
I have recd information that the Enemy have brought over some of their Boats to Brunswic and that they are fixing them upon Carriages, pray endeavour to get a person into the Town to know the truth of this, and if it [is] so, how soon they move. I am Dear Sir Yrs

Go: Washington


P.S. If you think sending off the Militia from Bound Brook before the detatchment I intend to send down arrives will weaken you too much, you may keep them till the detatchment does arrive, and then send them off quietly—Send the inclosed to Genl Heard.

